    Case: 3:81-cv-00005-CVG-RM Document #: 286 Filed: 04/24/20 Page 1 of 6



                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

                                          )
GOVERNMENT EMPLOYEES’ RETIREMENT          )
SYSTEM OF THE VIRGIN ISLANDS,             )
                                          )
                  Plaintiff,              )     Civil No. 1981-5
                                          )
                  v.                      )
                                          )
KIRK CALLWOOD,1 Commissioner of           )
Finance, THE GOVERNMENT OF THE            )
VIRGIN ISLANDS                            )
                                          )
               Defendants.                )
___________________________________

ATTORNEYS:

Cathy M. Smith
Government Employees Retirement System
St. Thomas, U.S.V.I.
     For the Government Employees’ Retirement System of the
     Virgin Islands,

Robert David Klausner
Klausner, Kaufman, Jensen & Levinson
St. Thomas, U.S.V.I.
     For the Government Employees’ Retirement System of the
     Virgin Islands,

Denise N. George, AG
Carol Thomas-Jacobs, AAG
St. Thomas, U.S.V.I.
     For Kirk Callwood and the Government of the Virgin
     Islands,

Elliot H. Scherker
Angel Taveras
Boston MA and Miami, FL
     For Kirk Callwood and the Government of the Virgin
     Islands.


1 Pursuant to Federal Rule of Civil Procedure 25(d), the caption of this
matter was changed to reflect the substitution of the current Commissioner of
Finance as a party.
   Case: 3:81-cv-00005-CVG-RM Document #: 286 Filed: 04/24/20 Page 2 of 6
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 2




                                   ORDER

GÓMEZ, J.

      Before the Court is the motion of the Government of the

Virgin Islands (“GVI”) for a stay of execution.

      On April 3, 2020, the Court entered an order directing the

GVI to pay the Government Employees’ Retirement System (“GERS”)

$63,143,506. On April 7, 2020, the GVI appealed that order. On

April 17, 2020, the GVI filed a motion to stay execution of the

Court’s April 3, 2020, order under Federal Rule of Procedure 62

(“Rule 62”), specifically Rules 62(b) and 62(d).

      Federal Rule of Appellate Procedure 8 provides that

litigants “must ordinarily move first in the district court for

. . . a stay of the judgment or order of a district court

pending appeal.” Fed. R. App. P. 8(a)(1)(A).         Federal Rule of

Civil Procedure 62 (“Rule 62”) outlines the procedures for

obtaining a stay of proceedings to enforce a judgment in a

district court.

      Rule 62(b), in pertinent part, provides:

        At any time after judgment is entered, a party may
        obtain a stay by providing a bond or other security.
        The stay takes effect when the court approves the
        bond or other security and remains in effect for the
        time specified in the bond or other security.

Fed. R. Civ. P. 62(b).
    Case: 3:81-cv-00005-CVG-RM Document #: 286 Filed: 04/24/20 Page 3 of 6
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 3


      Rule 62(d), in pertinent part, provides:

        While an appeal is pending from an interlocutory
        order or final judgment that grants, continues,
        modifies, refuses, dissolves, or refuses to dissolve
        or modify an injunction, the court may suspend,
        modify, restore, or grant an injunction on terms for
        bond or other terms that secure the opposing party's
        rights.

Fed. R. Civ. P. 62(d).

      Rule 62(d) applies to orders that “grant[], continue[],

modif[y], refuse[], dissolve[], or refuse[] to dissolve or

modify an injunction.” See Fed. R. Civ. P. 62(d) (emphasis

added). The Court’s April 3, 2020, order did not grant,

continue, modify, refuse, dissolve, or refuse to dissolve an

injunction. Rather, it awarded GERS money. As such, Rule 62(d)

is not an appropriate vehicle for staying execution of the

Court’s April 3, 2020, order.2



2 See Liberty Mut. Fire Ins. Co. v. Clemens Coal Co., No. 14-2332-CM, 2017
U.S. Dist. LEXIS 173666, at *5 (D. Kan. Oct. 19, 2017) (holding that
defendant could not obtain stay of judgment that “declared the rights of
parties to a contract” and “granted judgment as a matter of law on a
negligence counterclaim” under Rule 62(d) because “[t]he plain language of
Rule 62[(d)] indicates that a court may issue a stay under this rule only
while an appeal is pending and only if the order or judgment appealed from is
an injunction”); Cont'l Cas. Co. v. Orr, No. 8:07CV292, 2008 U.S. Dist. LEXIS
105739, at *4 (D. Neb. July 31, 2008) (holding that stay under Rule 62[(d)]
was unavailable for declaratory judgment that declared insurance company’s
liability “was limited to the $ 2 million per claim limit of the [policy at
issue]” because “[s]uch a declaratory judgment is not analogous to an order
‘that grants, dissolves, or denies an injunction,’“ (quoting Fed. R. Civ. P.
62(d))); Yankton Sioux Tribe v. S. Missouri Waste Mgmt. Dist., 926 F. Supp.
888, 890 (D.S.D. 1996) (“The Court previously held that Rule 62[(d)], which
permits imposition of an injunction pending appeal from a final judgment,
does not apply to a declaratory judgment, and the Court now reaffirms that
holding.”).
   Case: 3:81-cv-00005-CVG-RM Document #: 286 Filed: 04/24/20 Page 4 of 6
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 4


      With respect to Rule 62(b), the GVI argues that 5 V.I.C. §

1141 (“Section 1141”) exempts the GVI from the bond or security

requirement of that Rule. Section 1141 provides

        In any civil action in which the government of the
        Virgin Islands is a party, no bond, written
        undertaking, or security shall be required of the
        government of the Virgin Islands. Upon complying
        with other requirements, the government of the
        Virgin Islands has the same rights, remedies, and
        benefits as if the bond, undertaking, or security
        had been given and approved.

5 V.I.C. § 1141(b).

      This Court is a federal court bound to apply the Federal

Rules of Civil Procedure both today and when this action

commenced in 1981. See Callwood v. Callwood, 233 F.2d 784, 787

(3d Cir. 1956) (“Whatever the old practice may have been on

appeals from the District Court of the Virgin Islands in civil

cases arising under local law . . . need not concern us here.

For Congress in § 25 of the Revised Organic Act of

the Virgin Islands passed some six months before this case was

tried below, made the Federal Rules of Civil Procedure

applicable in [civil] cases . . . .” (citations omitted)). The

Court is aware of no authority that permits a state or territory

to enact a local law exempting itself from the application of
   Case: 3:81-cv-00005-CVG-RM Document #: 286 Filed: 04/24/20 Page 5 of 6
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 5


the Federal Rules of Civil Procedure. Indeed, to the contrary,

the Revised Organic Act of 1954 prohibits the Legislature of the

Virgin Islands from enacting laws that are “inconsistent with .

. . the laws of the United States made applicable to the Virgin

Islands.” See 48 U.S.C. § 1574. Moreover, as a federal court,

whether sitting in diversity or addressing federal questions,

this Court is required to apply the Federal Rules of Civil

Procedure in civil matters. See, e.g., Fid. Nat. Title Ins. Co.

of New York v. Intercounty Nat. Title Ins. Co., 412 F.3d 745,

750 (7th Cir. 2005) (“The Federal Rules of Civil Procedure, not

state procedural rules, govern in diversity, as they do

in federal-question, cases in federal district courts.”).

      Clearly, given the state of the relevant law, the GVI

cannot obtain the specific relief it seeks. Even so, the GVI may

obtain a stay if it posts a bond as contemplated by Rule 62(b).

Accordingly, the Court will stay execution if the GVI posts a

bond in the amount of $63,143,506.

      The premises considered, it is hereby

      ORDERED that the motion of the GVI to stay enforcement of

the Court’s April 3, 2020, order is DENIED without prejudice;

and it is further

      ORDERED that the execution of the April 3, 2020, order in

favor of the Government Employees’ Retirement System will be
   Case: 3:81-cv-00005-CVG-RM Document #: 286 Filed: 04/24/20 Page 6 of 6
GERS v. Callwood, et al.
Civil No. 1981-5
Order
Page 6


stayed only upon the posting of a bond in the amount of

$63,143,506 with the Clerk of the Court.




                                        S\
                                              Curtis V. Gómez
                                              District Judge
